74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  Gloria Amelia CLARK, Debtor.Gloria Amelia CLARK, Plaintiff-Appellant,v.AMERICAN HOME FUNDING, INCORPORATED, Defendant-Appellee.
No. 95-2436.
United States Court of Appeals, Fourth Circuit.
Submitted:  January 11, 1996.Decided:  January 23, 1996.

Gloria Amelia Clark, Appellant Pro Se.  Edward Roane Willcox, Jr., Willcox & Baird, Norfolk, VA, for Appellee.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order affirming the bankruptcy court's order denying her motion for reconsideration of a prior order granting relief from the automatic stay to American Home Funding, Inc. We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Clark v. American Home Funding, Inc., No. CA-94-922-CV-2 (E.D. Va.  June 9, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED